DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/21/2020.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 02/25/2021 has been entered. Claims 1 and 4-5 have been amended. Claims 3 and 19 have been cancelled, and no new claims have been added. Claim 20 remains withdrawn. Accordingly, claims 1-2, 4-11, 13-16, 18, and 20 are pending with 1-2, 4-11, 13-16, and 18 under examination.
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 requires a 7xxx series aluminum alloy, which are known to contain aluminum as the balance/majority of all the elements; however, claim 4 only requires “and Al”, which is a remainder of Al”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “T4 temper” in claim 1 is used by the claim to mean ‘pre-aging, which includes reheating the alloy after the solutionizing step, followed by cooling’ (see [0065] of the applicant’s specification, and dependent claim 11) while the accepted meaning of “T4 temper” is ‘solutionizing followed by natural aging at room temperature’, which is a term that is generally understood to preclude any artificial/“pre-aging” before natural aging in order to meet the traditional “T4 temper” designation. It is additionally unclear if any natural aging, as required by 
The specification only states that after the “pre-aging step” which occurs by reheating the alloy after quenching (which is notably substantially identical to a T6 temper process, which involves solutionizing, quenching, following by artificial aging, which occurs at elevated temperatures rather than natural aging at room temperature as required by a T4 temper designation), the alloy is cooled, and then is in a “stable T4 temper” (see [0066-0067] of applicant’s specification), even though T4 tempers are characterized by natural aging rather than artificial/pre-aging.
Dependent claims 2, 4-11, 13-16, and 18 are rejected due to their dependency to the rejected independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 20120055588 A1; of record) in view of Bryant et al. (US 5718780 A; of record).
Regarding claim 1:
Kamat teaches producing a 7xxx series aluminum alloy [Abstract], the process [Figs. 2-9] comprising:

wherein the aluminum alloy has the following composition [Table 16]:
Element (wt %)
Instant claim 1
Kamat [Table 16]
Al
Balance
Balance
Zn
4.0-15.0
5.87
Cu
0.1-3.5
0.56
Mg
1.0-4.0
2.65
Fe
0.05-0.50
0.23
Si
0.05-0.30
0.08
Zr
0-0.50
0.10
Mn
0-0.25
0.21
Cr
0-0.20
0.20
Ti
0-0.15
0.04


Kamat further discloses that the alloys contain not greater than 0.15% wt % in total of other elements [0205], which meets the claimed “up to 0.15 wt. % impurities” limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990);
Homogenizing the aluminum alloy body [0010],[Fig. 9];
Hot rolling (meets “rolling the homogenized aluminum alloy cast product”) [Fig.9] (also see [0025], [0179],[0193]);
Solutionizing [Fig. 9];
Thermally treating the aluminum alloy at 250°F (121°C) after solutionizing (see Table 4; also see [0050-0051],[Fig. 9 – “Thermally Treat Aluminum Alloy Body”, step 300]), for several 

Regarding the new limitation in the claimed “pre-aging” step of “is in a stable T4 temper…”, it is noted that the applicant’s disclosed “pre-aging” process is substantially identical to artificial aging, which means the applicant’s “pre-aging” process is substantially identical to a T6 temper process (see § 112(b) rejection above), because a T6 temper means an aluminum alloy is solutionized, quenched, then artificially aged (rather than naturally aged); to be clear, artificial aging occurs at elevated temperatures, which is in contrast to natural aging which occurs at room temperature and/or in the absence of any purposeful heating (see [0049] of Kamat for the meaning of “natural aging”).
Regarding the new limitation of “a stable T4 temper” Kamat teaches that the control aluminum alloy is in T4 temper [0058],[0204] and is naturally aged to a “substantially stable condition” [0058]. Using the alternate interpretation above, that the applicant’s “stable T4 temper” is analogous to traditional T6 tempering, Kamat also teaches performing T6 tempering on the aluminum alloy [0057], (Table 4).
Kamat does not explicitly state that the rolled aluminum alloy product exhibits an increase in its yield strength of no more than 25 MPa during a post-production period immediately following pre-aging, wherein the post-production period ranges from 7-180 days.
However, the composition, the process of making, and properties of the aluminum alloy product are substantially identical to the claimed composition, process, and properties. Regarding the T6 temper, Kamat discloses that the T6 temper means an aluminum alloy body that has been solutionized and then thermally treated to a maximum strength condition (within 1 ksi of peak 
Further regarding the limitation of “that the rolled aluminum alloy product exhibits an increase in its yield strength of no more than 25 MPa during a post-production period immediately following pre-aging, wherein the post-production period ranges from 7-180 days” Fig. 14 and Fig. 20 of Kamat discloses embodiments which have little to no increase in the yield strength between, for example, 24 hours and 36 hours of the artificial aging (i.e. ‘pre-aging’); Sheet A (T6) in Fig. 14 notably even has a minor (but minimal) decrease in the yield strength between 24 and 36 hours. Thus, it is understood that the yield strength has stabilized after only about 36 hours, which means it is prima facie expected that over the course of 7-180 days, the yield strength would have a negligible change in the yield strength.
In view of the composition lying within the claimed ranges, and the substantial similarity of the claimed process of making the 7xxx aluminum alloy (including a T4 and T6 temper), the aluminum alloys of Kamat, whether in T4 or T6 temper, would also prima facie be expected to  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).

Kamat is silent regarding coiling.
Bryant teaches performing pre-aging prior to the coiling step, then ambiently (meets “room temperature”) cooling the sheet in coil form [Col. 3, lines 50-64], which meets the claimed limitation of “coiling the pre-aged aluminum alloy product”. It is known in the art that coiling is a process used to package/store sheet metal, for example, to provide to customers in coil form (also see col. 3, lines 55-58).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64]. 
	Regarding claim 2:


Regarding claim 4:
Kamat discloses the following aluminum alloy [Table 16]:
Element (wt %)
Instant claim 4
Kamat [Table 16]
Al
Balance
Balance
Zn
5.6-9.3
5.87
Cu
0.2-2.6
0.56
Mg
1.4-2.8
2.65
Fe
0.1-0.35
0.23
Si
0.05-0.20
0.08
Zr
0-0.25
0.10
Mn
0-0.05
0.21
Cr
0-0.05
0.20
Ti
0-0.05
0.04


Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
Kamat further discloses that the alloys contain not greater than 0.15% wt % in total of other elements [0205], which meets the claimed “up to 0.15 wt. % impurities” limitation in claims 3 and 4.
Regarding claim 5:
As discussed above, Kamat further discloses that the alloys contain not greater than 0.15% wt % in total of other elements [0205], which meets the claimed limitation of the alloy 
Regarding claim 6:
Kamat teaches producing a sheet from the 7xxx alloy [0020].
Regarding claim 7:
Kamat teaches that the sheet product has a thickness from 0.006 inch to 0.249 inch (0.1524-6.3246 mm) [0020], which is within the claimed thickness range of “no more than 15 mm”.
Regarding claim 8:
Kamat teaches that the casting methods can include either direct chill casting or continuous casting [0008].
Regarding claim 9:
Kamat teaches that the method comprises hot rolling and optional cold rolling [Fig. 9].
Regarding claim 10:
Kamat teaches performing quenching after solution heat treating, then performing the thermal treatment (i.e. pre-aging) afterwords [0193], which meets the claimed order of quenching after solutionizing and before pre-aging.
Regarding claim 11:
Kamat teaches thermally treating at 250°F (121.1°C) (see Table 4; also see paragraphs 0050-0051, Fig. 14, and Fig. 20), which is within the claimed range of 60-130°C.
Regarding claim 13:
Kamat discloses that after solutionizing, most heat treatable alloys exhibit property changes at room temperature, which is called “natural aging”, and may start immediately after after the thermal treatment step [0049], such as the thermal treatment (i.e. pre-aging/artificial aging) discussed above in the rejection of claim 1 (also see [0050-0051],[Fig. 9 – “Thermally Treat Aluminum Alloy Body”, step 300]).
Regarding claim 14:
Kamat is silent regarding “after the coiling, cooling the rolled aluminum alloy product to room temperature).
Bryant teaches performing pre-aging prior to the coiling step, then ambiently (meets “room temperature”) cooling the sheet in coil form [Col. 3, lines 50-64], which meets the claimed limitation of “after the coiling, cooling the rolled aluminum alloy product to room temperature”.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58 and 61-64]. 
Regarding claim 15:
Kamat is silent regarding the coiling being carried out at a temperature of no more than 5°C below the pre-aging temperature.
immediately before coiling, it is clear that the temperature drop would be minimized, such that it would be obvious for the temperature difference to be “no more than 5°C below the pre-aging temperature” as claimed.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64]. 
Regarding claim 16:
Kamat is silent regarding the cooling being carried out over 12-48 hours.
Bryant teaches that the ambient cooling rate will be a function of ambient conditions, but preferably 2-6ׄ°F/hr from a starting temperature of 150-250°F [Col. 3, line 65 – Col. 4, line 2]. Considering that ambient temperatures are generally about 25°C (77°F), a cooling rate of, for example, 4°F/hr would result in a cooling time of about 18-44 hrs, which overlaps with the claimed range of 12-48 hrs.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64]. 
Regarding claim 18:
p) of at least 240 MPa immediately following pre-aging, wherein the yield strength (Rp) is measured according to ISO 6892-1”.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
The applicant argues that the new limitation of “the stable T4 temper and resulting yield strength is a key distinguishing feature because, as explained in the pending application, forming the aluminum alloy products in T4 temper allows the products to resist hardening for up to about 6 months” (see paragraph bridging pages 6-7 of arguments).
The argument is respectfully not found persuasive. As discussed in the interview (see Interview Summary mailed 02/10/2021), although Kamat discloses a T4-tempered 7xxx series aluminum alloy as a control (rather than an inventive example, which is in T6 temper), nonpreferred and alternative embodiments still constitute prior art (see MPEP 2123 II.). 
Furthermore, as discussed in the rejection above, the applicant’s disclosed “pre-aging” process is substantially identical to artificial aging, which means the applicant’s “pre-aging” 
Regarding the new limitation of “a stable T4 temper” Kamat teaches that the control aluminum alloy is in T4 temper [0058],[0204] and is naturally aged to a “substantially stable condition” [0058]. Using the alternate interpretation above, that the applicant’s “stable T4 temper” is analogous to traditional T6 tempering, Kamat also teaches performing T6 tempering on the aluminum alloy [0057], (Table 4).
Kamat does not explicitly state that the rolled aluminum alloy product exhibits an increase in its yield strength of no more than 25 MPa during a post-production period immediately following pre-aging, wherein the post-production period ranges from 7-180 days.
However, the composition, the process of making, and properties of the aluminum alloy product are substantially identical to the claimed composition, process, and properties. Regarding the T6 temper, Kamat discloses that the T6 temper means an aluminum alloy body that has been solutionized and then thermally treated to a maximum strength condition (within 1 ksi of peak strength) [0057]; 1 ksi = ~6.89 MPa, which is within the claimed range of “no more than 25 MPa”.
Further regarding the limitation of “that the rolled aluminum alloy product exhibits an increase in its yield strength of no more than 25 MPa during a post-production period immediately following pre-aging, wherein the post-production period ranges from 7-180 days” Fig. 14 and Fig. 20 of Kamat discloses embodiments which have little to no increase in the yield prima facie expected that over the course of 7-180 days, the yield strength would have a negligible change in the yield strength.
As discussed in the rejection above, in view of the aluminum alloy composition of Kamat lying entirely within the claimed ranges, and in view of the aluminum alloys also being subjected to a T4 temper or T6 temper, it is prima facie expected for the alloy to increase in its yield strength of no more than 25 MPa during a post-production period immediately following the ‘pre-aging’. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01 II.).

The applicant argues that Kamat does not contemplate forming its product in T4 temper and in fact, uses T4 temper samples as reference (comparative) examples; rather, the products of Kamat are reported to be in T6 temper (see first full paragraph on page 7 of arguments).
The argument is respectfully not found persuasive. As discussed above, nonpreferred and alternative embodiments still constitute prior art (see MPEP 2123 II.). Kamat states in paragraph [0058] “The ‘T4 temper’ and the like means an aluminum alloy body that has been solutionized and then naturally aged to a substantially stable condition; applies to bodies that are not cold worked after solutionizing, or in which the effect of cold work in flattening or straightening may not be recognized in mechanical property limits. To produce a reference-version of the aluminum alloy body in a T4 temper, one would prepare an aluminum alloy body for post-solutionizing cold work (100), after which a portion of the aluminum alloy body would be allowed to naturally age to a T4 temper (i.e., a referenced aluminum alloy body in the T4 temper).” Furthermore, as discussed in the rejection above, the applicant’s disclosed “pre-aging” process is substantially identical to artificial aging, which means the applicant’s “pre-aging” process is substantially identical to a T6 temper process (see § 112(b) rejection above), because a T6 temper means an aluminum alloy is solutionized, quenched, then artificially aged (rather than naturally aged); to be clear, artificial aging occurs at elevated temperatures (just like the claimed pre-aging process – see dependent claim 11), which is in contrast to natural aging which occurs at room temperature.

The applicant argues that Smeyers is explicit in requiring natural aging prior to its optional pre-aging step; the applicant further states that Smeyers described heat treatment and quenching, followed by natural aging. Furthermore, the applicant states that Smeyers is silent as to coiling and is thus distinguishable from the pending claims for at least these reasons (see second full paragraph on page 7 of arguments).
The arguments are respectfully not found persuasive. As discussed in the interview, Smeyers prefers a T4 temper for aluminum alloy sheet products [0018] which are not cold worked after solution heat treatment [0024]. Regarding natural aging, this is a part of the T4 temper process [0024]. Regarding optional pre-aging, this is optional and can be performed, but is not required. Regarding coiling, this limitation is rendered obvious by Bryant. Furthermore, Smeyers is not currently being relied upon in the rejection.
The applicant argues that claims 2, 4-11, 13-16, and 18 depend on claim 1 and are therefore patentable (see third full paragraph on page 7 of arguments).
The argument is respectfully not found persuasive, for the reasons discussed in the rejection above, and in the response to arguments above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731